UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1002


OSCAR SIFREDO ALVARADO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 15, 2010             Decided:   October 21, 2010


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jaime W. Aparisi, Silver Spring, Maryland, for Petitioner. Tony
West, Assistant Attorney General, Jamie M. Dowd, Senior
Litigation Counsel, Andrew N. O’Malley, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oscar Sifredo Alvarado, a native and citizen of El

Salvador, petitions for review of a final administrative order

of   expedited        removal     issued         by     Immigration        and       Customs

Enforcement (“ICE”).           For the reasons discussed below, we deny

the petition for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable       for   having    been     convicted         of     certain      enumerated

crimes,    including     aggravated      felonies.           Because      Alvarado       was

found   removable      for     having   been          convicted    of    an    aggravated

felony, under § 1252(a)(2)(C), we have jurisdiction “to review

factual determinations that trigger the jurisdiction-stripping

provision, such as whether [Alvarado] [i]s an alien and whether

[]he has been convicted of an aggravated felony.”                             Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                            Once we confirm

these     two    factual       determinations,           then,      under        8   U.S.C.

§ 1252(a)(2)(C),        (D),    we     can       only    consider       “constitutional

claims or questions of law.”                 See Mbea v. Gonzales, 482 F.3d

276, 278 n.1 (4th Cir. 2007).

            Although Alvarado concedes that he is a native and

citizen of El Salvador, he denies the allegation that he is

removable as an aggravated felon.                     Based on our review of the

                                             2
record, we find that Alvarado’s conviction under Maryland law

for sexual offense in the third degree amounted to “sexual abuse

of a minor” and was therefore an aggravated felony.                   See 8

U.S.C. § 1101(a)(43)(A) (2006) (defining aggravated felony as

including the murder, rape, or sexual abuse of a minor); United

States    v.   Diaz-Ibarra,   522   F.3d   343,   348   (4th   Cir.   2008)

(defining “sexual abuse of a minor”). *       Accordingly, Alvarado is

indeed an alien who has been convicted of an aggravated felony,

and § 1252(a)(2)(C) divests us of jurisdiction over the petition

for review absent a colorable constitutional claim or question

of law.

            Alvarado raises two additional issues which arguably

can be considered questions of law in his petition for review,

namely, (1) whether ICE violated his right to counsel by failing

to consider his response to the Notice of Intent to Issue a

Final Administrative Order and failing to include this document

in the administrative record; and (2) whether he was denied a

bond hearing in violation of his due process rights.

            To succeed on a procedural due process claim, Alvarado

must demonstrate “(1) that a defect in the proceeding rendered


     *
       We reject Alvarado’s argument that his conviction was not
final for immigration purposes.    See 8 U.S.C. § 1101(a)(48)(A)
(2006) (defining “conviction” as the “formal judgment of guilt
of the alien entered by a court”).



                                     3
it fundamentally unfair and (2) that the defect prejudiced the

outcome of the case.”          Anim v. Mukasey, 535 F.3d 243, 256 (4th

Cir. 2008); accord Rusu v. INS, 296 F.3d 316, 320-22 (4th Cir.

2002).     We   note    that    the    Attorney        General     ascertained         that

Alvarado’s response was indeed a part of the record before the

agency    and   was   inadvertently        omitted      from     the     administrative

record.    Moreover, even assuming that ICE neglected to consider

the    response,      Alvarado        cannot         demonstrate       the    requisite

prejudice as his claim that his conviction was not final for

immigration purposes is clearly without merit.                      Finally, we find

that   Alvarado’s      contention      that      he    was   entitled        to    a   bond

hearing is outside the scope of the petition for review.                                 See

Joseph v. Holder, 600 F.3d 1235 (9th Cir. 2010) (explaining that

bond determination hearings and removal hearings are entirely

separate proceedings).

            Accordingly,       we   deny       the    petition     for    review.         We

dispense    with      oral   argument       because       the     facts      and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                           4